Citation Nr: 1209763	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-21 835	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic feet disability, characterized by irritation of the feet, including due to herbicide exposure.

3.  Entitlement to service connection for hives, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1969 to October 1970, including confirmed service in the Republic of Vietnam from October 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over his claim was subsequently transferred to the RO in North Little Rock, Arkansas.  

The Veteran testified at a hearing at the RO in August 2010, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence (VA outpatient treatment records) and waived his right to have the agency of original jurisdiction (AOJ) initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  The undersigned also held the record open an additional 60 days, but the Veteran did not submit additional records following the hearing.  

As noted on the title page, the Board is recharacterizing the PTSD claim to include other psychiatric disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA Outpatient Treatment Records

There may be outstanding VA outpatient treatment records that the AOJ must attempt to obtain.  The most recent available VA treatment records are from the Memphis, Tennessee VA Medical Center (VAMC), dated in August 2009, pertinent to the Veteran's herbicide exposure-related claims for a chronic feet disability and hives.  This raises the possibility of ongoing treatment at a VA facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records, including from the Memphis VAMC.

Vet Center and Private Treatment Records

At his personal hearing, the Veteran also indicated the possibility of outstanding private treatment records from Dr. P. at Marvell Medical Clinic in Marvell, Arkansas that are relevant to his chronic feet disorder and his hives claims.  His representative also indicated the Veteran might seek Vet Center treatment in the near future for his claimed PTSD condition.  Although the undersigned acting VLJ held the record open an additional 60 days so the Veteran might submit these identified records, he did not do so.  As such, on remand, the AOJ should obtain any outstanding private treatment records from Dr. P. and any outstanding Vet Center records.  


Examination and Medical Opinion for Chronic Feet Disability and Hives, including due to Herbicide Exposure

The Board finds it necessary to remand these claims for the AOJ to arrange a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current hives and chronic feet disabilities.  The Veteran contends his irritation of the feet and hives are attributable to service, including as due to herbicide exposure in the Republic of Vietnam.  

Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 and other service personnel records confirm he served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6).  There is no indication from his service treatment records and post-service treatment records that the Veteran clinically manifested any skin disability during service or within one year of service, so by October 1971.  This would appear to rule out the possibility of presumptive service connection based on herbicide exposure.  

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

An August 2009 record from his VA treating provider found a current diagnosis for tinea pedis.  Another August 2009 record, detailing the Veteran's Agent Orange registry, recorded diagnoses for tinea pedis and skin rashes.  Another diagnosis of rash of the right leg was provided by a private physician, dated in February 2009.  

Moreover, at his hearing, the Veteran indicated persistent skin problems since service, for both his feet and affecting the rest of his body (i.e., claimed "hives.")  He is competent, even as a layman, to make this proclamation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  The Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Therefore, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed chronic feet and hives disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

VA Psychiatric Examination and Medical Opinion

The Veteran contends he developed an acquired psychiatric disorder, including PTSD, from traumatic experiences serving in active duty.  The Board finds it necessary to obtain a new VA examination and a conclusive opinion on the nature and etiology of his present acquired psychiatric disorder.

The April 2010 VA examiner found the Veteran did not warrant an Axis I diagnosis for PTSD, but did not provide a clear rationale for this determination, such that it is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Moreover, the examiner did not consider the Veteran's and his sister's competent lay statements of continuity of psychiatric symptomatology since service.  Since that examination, his sister submitted a lay statement, dated in June 2010, indicating progressively worsening mental health symptoms and behavioral changes since his return from Vietnam.  The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran and family, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On remand, then, a VA examination is further needed to consider lay statements of continuity of psychiatric symptomatology since service.  Id.  

Notably, the Veteran is also a combat Veteran, as confirmed by his receipt of the Combat Action Ribbon, per his DD Form 214.  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2011).  See also 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d).  However, it is unclear whether the Veteran alleges a stressor relating to fear for his life, or instead, perhaps upon general allegations of Vietnam War trauma.  In either case, a VA compensation examination and opinion is needed to determine whether he alleges stressors adequate to support a PTSD diagnosis. 

In addition, during the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)).

The Veteran should be afforded another VA psychiatric examination to determine both the nature and etiology of any acquired psychiatric disorder, including whether due to the alleged in-service traumatic stressors.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter to afford him another opportunity to provide specific information regarding his claimed in-service stressors.  Allow him a reasonable time to respond.

2.  Obtain the Veteran's more recent treatment records (since August 2009) from the Memphis VAMC and associate the records with the claims folder.  Also, obtain records from any Vet Center the Veteran from which the Veteran has sought treatment.

3.  Ask the Veteran to identify all outstanding medical treatment received at private providers that are relevant to his claims.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After completing the requested development in the above paragraphs # 1-3, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed hives and chronic feet disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Identify all disabilities related to the Veteran's claimed hives and chronic feet disability, characterized by irritation of the feet.

b) For each disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any herbicide exposure?

For the purposes of this opinion, the examiner should presume that the Board has had herbicide exposure during service in the Vietnam War, in the Republic of Vietnam.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

5.  Also, schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner should respond to the following:

(a)  The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b)  If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor.

The record confirms his status as a combat Veteran.  The designated VA compensation examiner must consider the combat presumption under § 1154(b) in offering the requested opinion.  If the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If the claimed stressor is not related to that combat, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, of the type contemplated by the revisions to 38 C.F.R. § 3.304(f)(3).

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (50 percent probability or greater) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such periods of service?

For purposes of the examination and opinion, the examiner must consider the Veteran's and sister's competent lay statements regarding the onset of psychiatric symptomatology during service, and post-service continuity of symptoms of psychiatric difficulties.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Then readjudicate the claims on appeal, in light of any additional evidence.  Readjudicate the claim for an acquired psychiatric disorder in light of the additional evidence and consideration of the applicability of 38 U.S.C.A. § 1154(b), as well as the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  If the claims are not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

